                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



IN RE: PETER SZANTO,                                Case No. 3:21-cv-163-SI Lead
                                                    Case No. 3:21-cv-417-SI Consolidated
            Debtor,
_______________________________________             Bankr. Case No. 3:16-bk-33185-pcm7

PETER SZANTO,                                       ORDER

               Appellant,

       v.

CANDACE AMBORN, Chapter 7 Trustee,

               Appellee.


Michael H. Simon, District Judge.

       In these consolidated bankruptcy appeals, Appellant Peter Szanto (Szanto) challenges

two orders issued by the United States Bankruptcy Court for the District of Oregon (Bankruptcy

Court), finding Szanto in contempt. The Bankruptcy Court ordered Szanto to sign forms relating

to foreign bank accounts held at HSBC Singapore. Szanto moves this district court to enjoin the

Chapter 7 Trustee (Trustee), from using the forms signed by Szanto to obtain any information or

to transfer any funds from the HSBC Bank accounts.1 For the reasons discussed below, Szanto’s

motion is denied.


       1
        Szanto repeatedly references a “stay” in his reply and argues that the Court should stay
the Bankruptcy case and proceedings. The Court, however, denied Szanto’s motion to stay. See
PAGE 1 – ORDER
                                          BACKGROUND

       In July 2018, the Trustee, who at that time was Stephen P. Arnot, filed in the Bankruptcy

Court a motion for contempt. The Trustee asserted that Szanto had transferred bankruptcy assets

to foreign bank accounts in Australia and Singapore. The Bankruptcy Court found Szanto in

contempt and stated the Bankruptcy Court’s findings and conclusions on the record during a

hearing on August 24, 2018. The Bankruptcy Court found that Szanto had transferred bankruptcy

estate assets to foreign bank accounts.

       On October 2, 2018, the Bankruptcy Court issued an order granting the Trustee’s motion

for contempt (First Contempt Order). The First Contempt Order, among other things, required

Szanto to sign a form for HSBC Bank, HSBC Singapore, and HSBC Australia accounts

authorizing the release of information for accounts in which Szanto has an interest and forms for

the “turnover” of funds from HSBC Singapore and HSBC Australia accounts in Szanto’s name

solely or jointly with another. There were three forms attached to the First Contempt Order—one

authorization form that was addressed to HSBC Bank, HSBC Singapore, HSBC Australia, and

HSBC Foreign Exchange; one transfer form for HSBC Singapore; and one transfer form for

HSBC Australia.

       On August 19, 2020, the Trustee, now Candace Amborn (who replaced Mr. Arnot), filed

a second motion for contempt. The Trustee asserted that Szanto failed to sign the forms for the

HSBC Bank, HSBC Singapore, and HSBC Australia accounts as required in the First Contempt

Order. The Bankruptcy Court held an evidentiary hearing on January 13, 2021, and granted the

Trustee’s motion. The Bankruptcy Court issued the Second Contempt Order on January 15,


Case No. 3:21-cv-163-SI, ECF 13 (issued before these cases were consolidated). Pending before
the Court is Szanto’s motion for a temporary restraining order. See Case No. 3:21-cv-417-SI,
ECF 5 (filed before these cases were consolidated).

PAGE 2 – ORDER
2021. The Bankruptcy Court found that Szanto had not signed the forms as required in the First

Contempt Order and held Szanto in contempt of the First Contempt Order.

       In the Second Contempt Order, the Bankruptcy Court ordered Szanto to sign copies of

the authorization form for HSBC Bank and the transfer form for HSBC Singapore. The Second

Contempt Order referenced the attached Exhibit, which contained two forms—the same

authorization form as was attached to the First Contempt Order, directed to HSBC Bank, HSBC

Singapore, HSBC Australia, and HSBC Foreign Exchange and the same transfer order for HSBC

Singapore as was attached to the First Contempt Order. The Second Contempt Order did not

include the third form from the First Contempt Order, the transfer form for HSBC Australia. The

Bankruptcy Court also ordered that these signed forms be delivered from Szanto to the Trustee

by January 20, 2021, using a trackable shipping method. The Bankruptcy Court further ordered

that if Szanto failed to sign and deliver the forms by January 20, 2021,

               he shall be required to pay to the court, on a daily basis, a coercive
               sanction of $500 per day, commencing on January 21, 2021, until
               he signs and delivers the Forms or until further order of the court.
               Debtor must pay the coercive sanction through CM/ECF using the
               menu item entitled Pay Coercive Sanction, which will be placed on
               Debtor’s Bankruptcy menu upon entry of this order.

ECF 5-1 at 2 (In Re: Peter Szanto, Bankruptcy Court Case No. 16-33185-pcm7, ECF 1058

(Jan. 15, 2021)).

       The Bankruptcy Court scheduled a video conference for February 25, 2021, to determine

whether Szanto signed and delivered the forms as directed and to “consider further sanctions if

he has not.” Id. The Bankruptcy Court “expressly warned” Szanto that if he failed to comply

with the Bankruptcy Court’s Order, Szanto “will be subject to further contempt sanctions, likely

including the issuance of a warrant for his arrest by the United States Marshals Service.” Id. at 3.

Szanto appeals the Second Contempt Order in these consolidated cases. Szanto filed with the


PAGE 3 – ORDER
Bankruptcy Court a motion to stay the Second Contempt Order pending appeal. The Bankruptcy

Court denied the motion, finding that Szanto had not shown that he was likely to succeed on the

merits, had not shown a likelihood of irreparable harm, there would be irreparable harm to

others, and the public interest did not favor a stay. ECF 5-3 (In Re: Peter Szanto, Bankruptcy

Court Case No. 16-33185-pcm7, ECF 1068 (Jan. 21, 2021)). Szanto then filed a motion to stay

with this Court. The Court denied the motion. ECF 13 (Case No. 3:21-cv-163-SI).

       On February 25, 2021, the Bankruptcy Court held a hearing and issued an order

concluding that Szanto had not complied with the First and Second Contempt Orders (Third

Contempt Order). The Third Contempt Order stated that Szanto would be incarcerated until he

signed the forms as ordered in the First and Second Contempt Orders. The Third Contempt Order

attached a copy of the forms to be signed. The attached forms were the same forms as were

attached to the Second Contempt Order—the authorization form and the transfer form for HSBC

Singapore. The Bankruptcy Court also issued an arrest warrant for Szanto. Szanto appeals the

Third Contempt Order in these consolidated cases. After the Bankruptcy Court issued the

warrant for Szanto’s arrest, he signed the forms.

                                          DISCUSSION

A. Rule 8007

       A request for “an order suspending, modifying, restoring, or granting an injunction while

an appeal is pending” must ordinarily be directed to the bankruptcy court in the first instance.

Fed. R. Bankr. P. 8007(a)(1)(C). If the request is instead made directly to the court where the

appeal is pending, the moving party must “show that moving first in the bankruptcy court would

be impracticable,” or “if a motion was made in the bankruptcy court” must “state the court has

not yet ruled on the motion, or state that the court has ruled and set out any reasons given for the

ruling.” Fed. R. Bankr. P. 8007(b)(2).

PAGE 4 – ORDER
       Szanto argues that “ordinarily” does mean always and thus he did not need to comply

with Rule 8007. This argument is without merit. “Ordinarily” merely means that there are

circumstances in which a moving party might meet the requirements of Rule 8007(b)(2)(A) and

move first in the appellate court. Szanto must comply with Rule 8007.

       Szanto has not satisfied the requirements of Rule 8007. Szanto asserts that the Trustee

and her counsel are “antagonistic to all conceivable purposes of Title 11” and that “Judge

McKittrick’s focus has been on forfeiture and waiver of fundamental rights such that Appellant

could be more easily separated from his money and property.” Liberally construing his pro se

filing, and considering these statements as explanations of impracticability, Szanto’s claims of

antagonism by the Trustee do not preclude him from filing in the Bankruptcy Court and his claim

of bias by the Bankruptcy Court are insufficient to show that first moving for relief in the

Bankruptcy Court as required under Rule 8007 is impracticable. See In re Smith, 2019

WL 2189490, at *2 (D. Colo. May 21, 2019), appeal dismissed sub nom. In re Hook, 816 F.

App’x 269 (10th Cir. 2020) (rejecting argument that the bankruptcy court’s alleged “appearance

of extreme judicial hostility and bias against” the debtor demonstrated impracticability). Szanto’s

motion is denied for failing to comply with Rule 8007. Even if he had complied with Rule 8007,

his motion would fail on the merits, as discussed below.

B. Merits Analysis

       In deciding whether to grant a motion for temporary restraining order (TRO), courts look

to substantially the same factors that apply to a court’s decision on whether to issue a preliminary

injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th

Cir. 2001). A preliminary injunction is an “extraordinary remedy that may only be awarded upon

a clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Defense Council,

Inc., 555 U.S. 7, 22 (2008). A plaintiff seeking a preliminary injunction generally must show
PAGE 5 – ORDER
that: (1) the plaintiff is likely to succeed on the merits; (2) the plaintiff is likely to suffer

irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in favor of

the plaintiff; and (4) that an injunction is in the public interest. Id. at 20.

        Szanto fails to show that he meets the requirements for a TRO. He fails to show that he is

likely to suffer irreparable harm. The harm argued by Szanto is that the Trustee will “loot” the

separate, non-bankruptcy funds from the HSBC Singapore account. Szanto repeatedly states that

the funds in the HSBC Singapore account do not belong in the bankruptcy estate because they

are the separate property of his late wife. Szanto claims that the money came from his wife’s

book proceeds and one (or two) million dollars came from the Israeli Defense Fund to pay for his

wife’s medical costs. Interestingly, although Szanto chastises the Trustee for purportedly failing

to provide the Bankruptcy Court with anything “tangible to serve as proof” that Szanto has

bankruptcy estate funds in foreign bank accounts, stating that “[d]emonstrative proof is

important here” and that more is required than “speculative hearsay,” Szanto does not provide

any documentary or tangible proof of the purported book proceeds, Israeli Defense Fund

payments, or separate account status of the HSBC Singapore account. The Court previously

pointed this out to Szanto, but he has not filed any such evidence with the Court. He provides

nothing but his unsworn statement that the funds are separate, non-bankruptcy property.

        The Bankruptcy Court previously discussed that Szanto fails to show irreparable harm

because he has the opportunity to challenge in the bankruptcy whether the funds in the HSBC

Singapore (or Australia) accounts belong in the bankruptcy estate. This Court found that the

Bankruptcy Court’s analysis was not an abuse of discretion. Szanto’s concern, however, is that

the Trustee will mishandle the funds before the bankruptcy is fully litigated. The Court suggested

in its Orders denying Szanto’s previous motions that Szanto move the Bankruptcy Court for an



PAGE 6 – ORDER
order that any funds seized from the foreign accounts be held in trust by the Clerk of the Court

until a final determination, including all appeals, about whether the funds, or any portion of

them, belong in the bankruptcy estate. The Court did so not because of evidence of wrongdoing

by the Trustee, but because of the Court’s recognition that Szanto held a deep distrust of the

Trustee and was facing potential incarceration as a sanction for not signing the forms.

       Szanto did not inform the Court whether he made the suggested motion or whether there

was any related order by the Bankruptcy Court. The Trustee, however, notified the Court that the

Bankruptcy Court made such an order. On March 3, 2021, the Bankruptcy Court memorialized

its verbal order from the February 25, 2021 hearing, made on the Bankruptcy Court’s own

motion in response to this Court’s suggestion and without objection by the Trustee. The

Bankruptcy Court ordered “that if the Trustee recovers funds from the HSBC entities listed in the

Forms as a result of Debtor signing the Forms, those funds must be transferred to the Clerk of the

court pending a determination of the extent to which those funds are property of the bankruptcy

estate and until further order of the court.” In re Szanto, 3:16-bk-33185-pcm, ECF 1100 (Order,

March 3, 2021). Thus, Szanto cannot show imminent, irreparable harm.

       Szanto also argues that he will suffer irreparable harm because the Trustee included the

HSBC Australia account in the authorization form submitted with the Third Contempt Order by

“sneaking” it in despite the Bankruptcy Court only ordering Szanto to sign forms related to the

HSBC Singapore account. This assertion is factually inaccurate. The authorization form is the

same form Szanto has been ordered to sign by the Bankruptcy Court in the First, Second, and

Third Contempt Orders. The Bankruptcy Court referenced the authorization form as being

directed to “HSBC Bank” because that is the first entity listed on the form, but the same four




PAGE 7 – ORDER
entities, including HSBC Australia, have always been listed on the form. Because Szanto fails to

show irreparable harm, the Court does not reach the other factors.

                                        CONCLUSION

       Appellant’s fourth motion for temporary restraining order (ECF 17 filed in 3:21-cv-417-

SI) is DENIED.

       IT IS SO ORDERED.

       DATED this 7th day of May, 2021.

                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 8 – ORDER
